DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for the DE 10 2016 108 747.5 application.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11 February 2016. It is noted, however, that applicant has not filed a certified copy of the DE 20 2016 102 367.1 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 December 2018 and 10 August 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
For Fig. 1, Fig. 2 and Fig. 4, Applicant is requested to provide the drawing amendment after one of the following two options:
Adding descriptions into boxes as well as next to numeral labels.
Including in each of Fig. 1, Fig. 2 and Fig. 4 a table to explain all items.
Specification
The abstract of the disclosure is exceptionally long.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In line 1 of claim 1, “Control method for” should be changed to “A control method for”.
In line 18 of claim 1, “wherein the method further” should be changed to “wherein the control method further”.
In lines 1 of claims 2-5, “Method according to claim” should be changed to “The control method according to claim”.
In line 1 of claim 6, “Device (1) for” should be changed to “A device (1) for”. 
In line 1 of claim 7, “Device according to” should be changed to “The device according to”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Lines 1-4 of claim 1 recites “an electromechanical element (8) for positioning an at least temporarily in contact with the electromechanical element to be driven,” it is not understood what is positioning in reference to what.
The claims are resulted from a poor translation from German to English, Applicant therefore is advised to review all claims carefully and make proper correction.
There are insufficient antecedent bases for these underlined bold limitations in the claims:
1. Control method for an electromechanical element (8) for positioning an at least temporarily in contact with the electromechanical element to be driven, wherein in a step mode to the electromechanical element (8) applied electric voltage pulses and each voltage pulse has at least two time periods, wherein in one of the time periods an on average slower temporal change of the electrical voltage and in the other time period an on average faster temporal change of the electrical voltage occurs, and at least in part of the time period of the on average slower temporal change of the electrical voltage which defines a drive period, by static friction between the electromechanical element (8) which expands or contracts in the drive direction and the driven element, the latter is moved by the electromechanical element (8), and at least in a part of the time period of the on average faster temporal change of the electrical voltage, which defines a relative movement period, by sliding friction between the electromechanical element (8) which contracts or expands in a direction contrary to the drive direction and the element to be driven, a relative movement between the electromechanical element (8) and the element to be driven occurs, so that the element to be driven with each voltage pulse performs a discrete step in the drive direction, and wherein the method further comprises the provision of a controller (4) and of a driver (7) electrically connected to the latter, characterized in that the controller (4) feeds a time- continuous current (16, 17) to the driver (7), and the driver (7) outputs a corresponding charging current to the electromechanical element (8) electrically connected thereto, wherein the controller continuously adapts the time-continuous current (16, 17) in dependence of the difference between the actual position and the target position of the element to be driven, and the driver (7) performs an electrical separation of the driver (7) from the controller (4) independent of the controller (4) and depending on the voltage applied to the electromechanical element (8).

2. Method according to claim 1, characterized in that the controller (4) feeds a digital signal (17) to the driver (7), which determines whether in the drive period, the amount of voltage applied to the electromechanical element electrical voltage increases or decreases with increasing duration.

3. Method of claim 1, characterized in that the step mode is followed by an analogue mode in which the electromechanical element (8) is subjected to a time-variable continuous electrical voltage so that the electromechanical element (8) follows the voltage signal linearly and the element to be driven performs a corresponding continuous and analogue movement.

4. Method according to claim 1, characterized in that the time-continuous current transmitted by the controller (4) to the driver (7) is such that the speed of the element to be driven between its actual position and its target position comprises a defined time dependence with a corresponding speed-time curve.

5. Method according to claim 4, characterized in that the speed-time curve has a S-shape.

6. Device (1) for electrically actuating an electromechanical element (8) for positioning an element to be driven which is in contact at least intermittently with the electromechanical element (8), wherein the device (1) configured such that, in a step mode, the electromechanical element (8) is subjected to directly successive electrical voltage pulses, wherein each voltage pulse comprises at least two time periods, and wherein in one of the periods of time an on average slower temporal change of the electrical voltage and in the other period of time an on average faster temporal change of the electrical voltage takes place, and at least in part of the time period of the on average slower temporal change of the electrical voltage which defines a drive period, by static friction between expanding or contracting electromechanical element (8) and the driven element in the drive direction, the latter is moved by the electromechanical element (8), and at least in a part of the time period of the on average faster temporal change of the electrical voltage, which defines a relative movement period, by sliding friction between the electromechanical element (8) which contracts or expands in a direction contrary to the drive direction and the element to be driven, a relative movement between the electromechanical element (8) and the element to be driven occurs, so that the element to be driven with each voltage pulse performs a discrete step in the drive direction, and wherein the device comprises a controller (4) and of a driver (7) electrically connected to the latter, wherein the controller (4) feeds a time-continuous current via a driver interface (5) to the driver (7) and the driver (7) outputs a corresponding charging current to the electromechanical element (8) electrically connected thereto, and wherein the controller (4) is configured such that the same adapts the time-continuous current (16, 17) in dependence of the difference between the actual position and the target position of the element to be driven, and the driver (7) performs an electrical separation of the driver (7) from the controller (4) independently of the controller (4) and depending on the voltage applied to the electromechanical element (8).

7. Device according to Claim 6, characterized in that the driver (7) comprises a current driver (18), a first switch (19), a second switch (20) and a comparator (21), the output of the current driver (18) being connected to an input of the first switch (19) and the output of the second switch (20) being connected to another input of the first switch (19), and in that the output signal at the output of the first switch (19) is fed to the electromechanical element (8) and the input of the comparator (21), wherein the output of the comparator (21) is connected to a control input of the first switch (19) to control, depending on the level of the output signal, whether the signal of the second switch (20) is applied to the output of the first switch.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hendriks et al. (U.S. Pre-Grant Publication No. 20180102717) discloses the use of and the methods of controlling devices comprising electroactive materials for friction control to reduce friction between the electroactive polymer and an adjacent component.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





20 November 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837